CRIST, Judge.
Movant appeals the dismissal of his Rule 29.15 motion as untimely filed. We affirm.
Movant sought, through his 29.15 motion, to vacate his October 8, 1987 jury conviction of first degree burglary and his fourteen-year prison sentence. Movant’s conviction and sentence were affirmed by this court on direct appeal. State v. Rogers, 758 S.W.2d 199 (Mo.App.1988). Mov-ant filed his Rule 29.15 motion on July 27, 1988. The circuit court dismissed movant’s motion because movant failed to meet the June 30, 1988 filing deadline for sentences pronounced prior to January 1, 1988. Rule 29.15(m).
Movant asserts the dismissal of his motion was erroneous because Rule 29.15(m) denies movant his right to due process of law by cutting off his right to post-conviction review without giving him the opportunity to prove exigent circumstances for his late filing.
The time limits of Rule 29.15(m) are valid and mandatory and have been upheld on constitutional grounds. Day v. State, 770 S.W.2d 692 (Mo. banc 1989). The motion court found, and we agree, that movant failed to allege any sufficient circumstances to raise the issue of whether he was denied the opportunity to timely file his Rule 29.15 motion.
Judgment affirmed.
CRANDALL, P.J., and REINHARD, J., concur.